DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 15, drawn to an elastomeric article, classified in C08K 3/00.
III. Claim 16 – 20, drawn to a method for the production of an elastomeric article, classified in C08J 5/18.

The inventions are independent or distinct, each from the other because:
Inventions II and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the one or film layer of the elastomeric film product can be made by another and materially different process than Applicant’s claimed dipping method, such forming said film by casting, painting, or extrusion.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Hsin-I Cindy Chen (Reg. No. 78,206) on September 16, 2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Examiner’s Note
The Examiner acknowledges Applicant’s specification, pg. 17, lines 1 – 19, teaches “high atomic weight” should be interpreted to mean an atomic weight of at least 132 g/mol and elements having an atomic number of 55 or more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, & 9 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiess et al. (US 2004/0262546 A1).
claim 1, Thiess et al. teach a material comprising at least one layer of a matrix material and radiation absorbing particles. Theiss et al. do not explicitly use the word elastomer, but the polymeric material may include natural rubber latex, silicone rubber, which are known elastomers (paragraph [0015]), cellulose derivatives for increasing viscosity (paragraph [0020]) or non-associative pseudoplastic viscosity modifier Laketoll® D (Table 1), and radiation absorbing particles, such as tungsten oxide (W atomic mass = 184) and bismuth oxide (Bi atomic mass 209) (paragraphs [0024] – [0025]). The material may also include tin oxide or antimony-tin oxide particles (paragraph [0028]), which are also a magnetic particles. According to Spec, pgs 32 – 33, pseudoplastic viscosity modifiers includes cellulose derivatives.
With regard to claim 3, the particles have a size of under 2 microns, and more preferably under 1 micron (paragraph [0028]).
With regard to claim 6, Thiess et al. teach the thickness of the final material is 0.3 mm or less (paragraph [0023]). Working examples teach a thickness of 0.3 mm, which is within Applicant’s claimed range.
With regard to claim 9, Thiess et al. teach the radiation absorbing particles are present in the amount of about 20 to 40 wt.% more preferably about 60 to 80 wt.% (abstract).
With regard to claim 10, as discussed above, Theiss et al. teach a matrix comprising natural rubber, silicone rubber (paragraph [0015]).
With regard to claim 11, as discussed above, Theiss et al. teach cellulose derivatives for adjusting modifying the viscosity (paragraph [0020]). Applicant’s .

Claim(s) 1, 5 – 6, 8, & 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungermann et al. (US 2008/0128658 A1).
With regard to claim 1, Jungermann et al. teach a radiation protection material, such as clothing, flooring, building bricks/tiles, films, and containers (paragraph [0175]), comprising a mixture of gadolinium (magnetic particle) (paragraphs [0022], [0028]), high atomic mass elements (barium, tungsten, etc.), elastomers, and additives such as clay (viscosity modifier) (paragraph [0064]) and silicate fillers (viscosity modifier) (paragraph [0098]). According to Applicant’s specification, pgs. 32 – 33, pseudoplastic viscosity modifiers includes silicates. The mixture is formed into a layer (paragraph [0280] or rubber sheet (Example 25).
With regard to claim 5, Applicant’s specification (pg. 23, Lines 6 – 9) teaches the following:
For metal detection, a glove having 0.05% by weight of particles (a) [metal or conductive particles] is detectable, while x-ray detection of the glove is enhanced when using at least (about 2.0% by weight of particles (b) [particles containing atomic mass of at least 132]. For this reason, the preferred total amount of particles (a) and (b) is at least about 2.0% by weight.

Jungermann et al. teach the gadolinium particles are distributed homogeneously in the polymer film (paragraph [0058]) and present in the amount of at least 26 wt.% (abstract & paragraph [0001]). Jungermann et al. teach test portions of 20 cm x 20 cm x 2 mm. Therefore, the article contains a portion of 5 mm3 or 1.0 mm3 containing a concentration of at least 25 wt.%, which would be detectable by a metal detector.
claim 6, mixtures were moulded to form a layer thickness of about 3 mm (paragraph [0280]).
With regard to claim 8, Example 25 shows elongation at break of 243% and 222% for samples 83 and 84, respectively.
With regard to claim 10, the elastomer is rubber, thermoplastic, and polyurethanes (paragraphs [0001] & [0037]).
With regard to claim 11, clay is a non-associative thickener, as evidenced by specification, pgs. 32 – 33.

Claim(s) 1 – 3, 5, & 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMeo et al. (US 2005/0211930 A1), as evidenced by Ralphs.com and Silicone Engineering Ltd. (https://silicone.co.uk/news/is-silicone-a-rubber/).
With regard to claim 1, DeMeo et al. teach a radiopaque article comprising a mixture of elastomeric matrix material (paragraph [0009]), radiopaque material, such as barium, bismuth, or tungsten (paragraph [0075]), and viscosity modifiers such as nanoclays (paragraph [0095]). Applicant’s specification teach clays are pseudoplastic non-associative thickeners (specification, pg. 32 – 33). Additionally, magnetic particles may be incorporated into the structure (paragraph [0017]).
With regard to claim 2, as discussed above, magnetic particles may be incorporated into the structure (paragraph [0017]).
With regard to claim 3, DeMeo et al. teach nano-materials have a particle size of 1 – 100 nm (paragraph [0071]). As discussed above, nano-materials include magnetic particles, such as metal nanospheres.
claim 5, DeMeo et al. teach the articles are x-ray detectable (paragraphs [0002] & [0012]) and metal debris detectable (paragraph [0053]) over a small defined area (paragraphs [0052] – [0053]). An example of a radiopaque polymeric article includes a plastic toy model (paragraph [0033]), such as a superhero (paragraph [0043]), or a plastic drinking straw or plastic utensil, such as a spoon or fork (paragraph [0044]), weapons and medical devices (paragraph [0101]). As evidenced by Ralphs.com, a Chinese soup spoon has dimensions of 5.4 inches (137.6 mm) x 1.5 inches (38.1 mm) with a depth of 0.43 inches (10.9 mm). Therefore, the molded polymeric article formed into a plastic spoon would have detectable portion of at least 1 mm3.
With regard to claim 10, DeMeo et al. teach thermoplastic elastomers, PVC, silicone, natural latex (rubber), polyurethane, polyisoprene (paragraphs [0035] & [0041]).
With regard to claim 11, DeMeo et al. teach nanoclays and nanotube viscosity modifiers, which are non-associative thickeners (paragraph [0095]), as evidenced by Applicant’s specification teach clays are non-associative thickeners (specification, pg. 32 – 33).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1 – 2, 5 – 6, & 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al. (WO 99/20685; submitted in parent App 16/705,639).
With regard to claims 1 – 2, Babinec et al. teach electronics manufacturing, shipping, carpet, clothing, antistatic flooring, or films (pg. 2 & claim 22) containing a film comprising a blend of polymeric materials composed of (A) a random interpolymer, such as functionalized material of elastomeric, random interpolymers of isobutylene and para methylstyrene (pg. 15, Lines 7 – 18, & pg. 16, Line 6) present in the amount of about 1 to about 99 wt.% based on combined weights of A, B, C of the polymeric blend (pg. 4, Lines 13 – 28), (B) additives present in the amount of about 99 to about 0.01 wt.% based on the combined weights of A, B, & C, such as magnetic particles, such as Fe3O4 (pgs. 25 – 26), and viscosity modifiers (pg. 14, line 37), such as clay and silicates (pgs. 5 & 36), and (C) polymers different from polymer (A) present in the amount of 0 – 98.99 wt.% based on the combined components A, B, and C (pg. 5), such as elastomeric material of ethylene/propylene rubbers (pg. 32, Lines 2 – 5, & pg. 34, lines 9 – 12). According to Applicant’s specification, pgs. 32 – 33, clays and silicates are pseudoplastic viscosity modifiers.
With regard to claim 5, Applicant’s specification (pg. 23, Lines 6 – 9) teaches the following:
For metal detection, a glove having 0.05% by weight of particles (a) [metal or conductive particles] is detectable, while x-ray detection of the glove is enhanced when using at least (about 2.0% by weight of particles (b) [particles containing atomic mass of at least 132]. For this reason, the preferred total amount of particles (a) and (b) is at least about 2.0% by weight.

2 (10 mm2) area and a thickness of 3.175 mm (pgs. 55 – 56). Therefore, the article taught by Babinec et al. contains a portion of 5 mm3 or 1.0 mm3 containing conductive and/or magnetic particles in a concentration of 2 wt.% to about 99 wt.%, which would be detectable by a metal detector.
With regard to claim 6, Babinec et al. teach the thickness of a moulding part having a thickness of 3.175 mm (pg. 55), which barely outside Applicant’s claimed range of 0.01 – 3 mm. 
The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04.IV.A.
Applicant’s specification does not provide evidence that a moulding part of 3.175 mm thickness would perform differently than a moulding part of 3 mm thickness.

With regard to claim 9, Babinec et al. teach the electrically conductive additive will be 5 to 80 wt% (pg. 52).
With regard to claim 10, Babinec et al. teach the elastomer includes silicone rubbers, thermoplastic polyurethanes, natural rubbers, polyisoprene (pg. 34).
With regard to claim 11, Babinec teach the viscosity modifier includes clays and silicates (pg. 36). According to Spec, pgs 32 – 33, clays and silicates are non-associative thickeners.
With regard to claims 12 – 13, the magnetic particles may be coated with a corrosion resistant metal, such as silver (Ag) (pg. 26, Lines 2 – 9).

Claims 3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jungermann et al. (US 2008/0128658 A1), as applied to claim 1 above.
With regard to claim 3, Jungermann et al. teach the average particle diameter is 0.1 – 200 µm (paragraphs [0030] & [0059]), which overlaps with Applicant’s claimed range of 5 µm or less.
With regard to claim 9, Jungermann et al. teach the high atomic mass element are present in the amount of 0 – 64 wt.% (paragraph [0025]), which overlaps with Applicant’s claimed range of 2 – 80% by weight. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al., DeMeo et al., or Jungermann et al., as applied to claim 1 above, and further in view of Foo et al. (US 2017/0218142 A1).
	With regard to claim 7, the references cited above fail to teach article has a modulus at 500% elongation of between 1.0 and 25 MPa. 
	With regard to claim 8, the references cited above fail to teach the article has an elongation at break of at least 100%.
	Bainec teaches the article may be in the form of a glove (page 50) as does Jungermann (paragraph 63) and DeMeo (Fig. 4).
Foo et al. (‘142) teach the crosslinking system and method of manufacturing elastomer compositions (paragraphs [0064], [0262], [0279]) for achieving a balance of low modulus and high elongation at break, specifically modulus at 500% elongation of between 1.0 and 25 MPa and an elongation at break of at least 100%, desired in gloves for medical purposes (paragraphs [0002] & [0005]). 
	Therefore, based on the teachings of Foo et al. (‘142), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the crosslinking composition and method of manufacturing an elastomer composition for use as films in gloves in order to achieved a balance of low modulus and high elongation at break desired for gloves used by medical personnel. 

Claims 4 & 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Theiss et al., DeMeo et al., or Jungermann et al., as applied to claim 1 above, and further in view of Aonuma et al. (U.S. Patent No. 4,253,886).	
With regard to claims 4 & 12 – 13, the references cited above fail to teach particles (a) or (b) are coated by a corrosion inhibitor.
	Aonuma et al. teach corrosion resistant ferromagnetic powders wherein corrosion inhibitor is adsorbed on at least a part of the surface of ferromagnetic metal powders (Col. 10, Line 67 – Col. 11, Line 4). Corrosion inhibitors include organic salts or inorganic salts, such as sodium sulfonate, sodium nitrate (metal salt) (Col. 6, Lines 37 – 45) for preventing oxidation of ferromagnetic metal particles (Col. 3, Lines 7 – 8). The corrosion resistant ferromagnetic powders are easily dispersed in binder, such as thermoplastic or thermosetting resins (Col. 15, Lines 28 – 33 & 67 – Col. 16, Line 66). Treatment of the ferromagnetic metal particles with the volatile corrosion inhibitor does not deteriorate the saturation magnetization magnetic moment per weight of the ferromagnetic metal powders (σ) (Col. 3, Line 66 – 51 & Col. 19, Lines 28 – 45).
Therefore, based on the teachings of Aonuma et al., it would have been obvious to one of ordinary skill in the art prior to effective filing date to coat the ferromagnetic particles taught by Theiss et al., DeMeo et al., & Jungermann et al. with a composition comprising a corrosion inhibitor, such as metal salt, for preventing oxidation (corrosion) without deteriorating the magnetic moment per weight of ferromagnetic metal powder. 
According to MPEP 2141.01(a), a reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011).

Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al., as applied to claims 1 & 12 above, in view of Thiess et al. (US 2004/0262546 A1).
Babinec et al. do not teach the size of the magnetic particles in articles, such as clothing (pg. 2) or glove (pg. 50).
Theiss et al. teach a glove comprising magnetic/radiation absorbing particles homogeneously dispersed in an elastomeric binder. The particles have a size of less than 10 microns, more preferably a particle size of 2 microns or less, which results in a low sedimentation speed (paragraph [0028]).
Therefore, based on the teachings of Theiss et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the magnetic particles having a particle size of 2 microns or less in order to slow the speed of sedimentation in the elastomeric binder.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Theis et al., DeMeo et al., Jungermann et al. & Aonuma et al., as applied to claim 12 above.
Theiss et al. teach particle size of under 2 µm (paragraph [0028]).

Jungermann et al. teach the average particle diameter is 0.1 – 200 µm (paragraphs [0030] & [0059]), which overlaps with Applicant’s claimed range of 5 µm or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al., DeMeo et al., Jungermann et al. & Aonuma et al., as applied to claim 12 above, as evidenced by Ralphs.com.
With regard to claim 15, Applicant’s specification Applicant’s specification (pg. 23, Lines 6 – 9) teaches the following:
For metal detection, a glove having 0.05% by weight of particles (a) [metal or conductive particles] is detectable, while x-ray detection of the glove is enhanced when using at least (about 2.0% by weight of particles (b) [particles containing atomic mass of at least 132]. For this reason, the preferred total amount of particles (a) and (b) is at least about 2.0% by weight.

Babinec et al. teach the additives (conductive and magnetic particles) are dispersed in the polymeric blend by a static mixer and extruded to form an article (pg. 66, Line 19 – pg. 67, Line 16), such as a film (pg. 2 & claim 22). The conductive and magnetic particles (B) are present in the amount of about 99 to about 0.01 weight percent based on the combined weights of Components A, B, & C (pgs. 4 – 5). Babinec et al. teach the thickness of a moulding part having a sample area of 1 cm2 (10 mm2) 3 or 1 mm3 containing conductive and/or magnetic particles in a concentration of 2 – about 99 wt.%, which would be detectable by a metal detector. 
With regard to claim 15, DeMeo et al. teach the articles are x-ray detectable (paragraphs [0002] & [0012]) and metal debris detectable (paragraph [0053]) over a small defined area (paragraphs [0052] – [0053]). An example of a radiopaque polymeric article includes a plastic toy model (paragraph [0033]), such as a superhero (paragraph [0043]), or a plastic drinking straw or plastic utensil, such as a spoon or fork (paragraph [0044]), weapons and medical devices (paragraph [0101]). As evidenced by Ralphs.com, a Chinese soup spoon has dimensions of 5.4 inches (137.6 mm) x 1.5 inches (38.1 mm) with a depth of 0.43 inches (10.9 mm). Therefore, the molded polymeric article formed into a plastic spoon would have a detectable portion of at least 1 mm3.
With regard to claim 15, Applicant’s specification (pg. 23, Lines 6 – 9) teaches the following:
For metal detection, a glove having 0.05% by weight of particles (a) [metal or conductive particles] is detectable, while x-ray detection of the glove is enhanced when using at least (about 2.0% by weight of particles (b) [particles containing atomic mass of at least 132]. For this reason, the preferred total amount of particles (a) and (b) is at least about 2.0% by weight.

Jungermann et al. teach the gadolinium particles are distributed homogeneously in the polymer film (paragraph [0058]) and present in the amount of at least 26 wt.% (abstract & paragraph [0001]). Jungermann et al. teach test portions of 20 cm x 20 cm x 2 mm. Therefore, the article contains a portion of 5 mm3 or 1.0 mm3 containing a concentration of at least 25 wt.%, which would be detectable by a metal detector.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 12 & 14 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 9, 11, & 13 – 14 of copending Application No. 16/705,639, in view of Bailey et al. (US 2010/0056669 A1).
With regard to claims 1, App ‘639 claims an elastomeric article comprising an elastomeric film containing one or more film layers, at least one type of particle including: (a)magnetic particles, and/or conductive particles having an electrical conductivity of at least 3.0 x 107 S/m at 20°C, and (b) particles containing one or more high atomic mass elements dispersed throughout the film layer, and a viscosity modifier (claims 1 & 11).
‘639 fails to explicitly claim the viscosity modifier is a pseudoplastic viscosity modifier.
Bailey et al. teach a rubberized (elastomeric) pellet comprising fines (small particulates) contains a rheology (viscosity) modifier to enable the composition to 
Therefore, based on the teachings of Bailey et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a pseudoplastic viscosity modifier to form an elastomeric composition which behaves in a pseudoplastic manner for forming homogeneously distributed small particulates throughout an elastomeric composition during mixing, and inhibiting settling of the small particulates in the elastomer composition.
With regard to claim 2, App ‘639 claims the article comprises magnetic particles (claim 6).
With regard to claims 3 & 14, App ‘639 claims the magnetic particles have an average particle size based on the mean diameter of less than 5 µm (claim 6).
With regard to claims 4 & 12, App ‘639 claims the magnetic particles are coated by a corrosion inhibitor (claim 14).
With regard to claims 5 & 15, App ‘639 claims a portion of the article of 5.0 mm3 or 1.0 mm3 in size is detectable by a metal detector (claim 2).
With regard to claim 6, App ‘639 claims the article has a thickness in the range of 0.01 mm – 3 mm (claim 3)
With regard to claim 7, App ’639 claims a modulus at 500% elongation of between 1 and 25 MPa (claim 4).
claim 8, App ‘639 claims an elongation at break of at least 100% (claim 5).
With regard to claim 9, App ‘639 claims the total amount of particles is in the range of 2 – 80% by weight of the article (claim 9).
With regard to claim 10, App ‘639 claims wherein the elastomer is selected from the group consisting of cadrboyxlated or non-carboxylated polyacrylonitrile, natural rubber, polyvinyl chloride, carboxylated or non-carboxylated polychloroprene, silicone rubber, polyurethane, synthetic polyisoprene, thermoplastic elastomers and combinations or copolymers thereof (claim 13).
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Application No. 16/705,639 & Bailey et al., as applied to claim 12 above, and further in view of Aonuma et al. (U.S. Patent No. 4,253,886).
Application No. 16/705,639 does not claim the corrosion inhibitor is selected from the group consisting of silicones, waxes, polymers, corrosion-resistant metal salts and corrosion-resistant metals, or a combination thereof.
	Aonuma et al. teach corrosion resistant ferromagnetic powders wherein corrosion inhibitor is adsorbed on at least a part of the surface of ferromagnetic metal powders (Col. 10, Line 67 – Col. 11, Line 4). Corrosion inhibitors include organic salts or inorganic salts, such as sodium sulfonate, sodium nitrate (metal salt) (Col. 6, Lines 37 – 45) for preventing oxidation of ferromagnetic metal particles (Col. 3, Lines 7 – 8). The 
Therefore, based on the teachings of Aonuma et al., it would have been obvious to one of ordinary skill in the art prior to effective filing date to coat the ferromagnetic particles claimed in Application No. 16/705,639 with a composition comprising a corrosion inhibitor, such as a corrosion resistant metal salt, for preventing oxidation (corrosion) without deteriorating the magnetic moment per weight of ferromagnetic metal powder. 
According to MPEP 2141.01(a), a reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212 & In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781